Arlene White, Appellant,
v.
Miami-Dade County and City of Miami, Florida, Appellees.
No. 3D07-814.
District Court of Appeal of Florida, Third District.
Opinion filed January 16, 2008.
Douglas P. Johnson & Associates and Douglas P. Johnson, for appellant.
R.A. Cuevas, Jr., Miami-Dade County Attorney, and Erica S. Zaron, Assistant County Attorney, for appellee Miami-Dade County.
Jorge L. Fernandez, City Attorney, and Henry J. Hunnefeld, Assistant City Attorney, for appellee City of Miami.
Before COPE, LAGOA, and SALTER, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.